Latimer, Judge
(dissenting):
I dissent.
My views on trial counsel’s argument on sentence may be found in my dissenting opinion in United States v Crutcher, 11 USCMA 483, 29 CMR 299, and no good purpose would be served by repeating them here. That matter, however, can be remedied by reassessment of the punishment by the board of review; whereas, in the present case my associates, because of trial counsel’s cross-examination of a defense witness in extenuation and mitigation, require a rehearing on sentence. It is this second issue I believe merits brief discussion.
I do not dispute that the questions asked would be improper for the purpose of impeachment. It should be borne in mind, however, that the witness’ testimony was only as to the character of accused’s service and related only to the sentence, during which proceedings the rules are considerably re*730laxed, and there was no objection to the questions, which is indicative of the lack of importance that was attached to the matter at trial. Moreover, trial counsel’s purpose in his cross-examination may be gleaned from the following remark, which he made immediately after the colloquy quoted in the principal opinion:
“In view of this record, I request that the court disregard this character testimony, as he [the witness] lacks, considerably, on paper, of character.”
Particularly under the less stringent rules applicable to presentenee proceedings, it would seem proper to allow inquiry into factors by which the court-martial might test the witness’ evaluation that accused was an excellent sailor, deserving of retention in the Navy. Certainly if the witness' own standards of conduct were low, his view of the character of accused’s service might be entitled to less weight. Trial counsel was merely seeking to show that the opinion was being expressed by a witness who might be using a low standard for his base. I believe that to be permissible.
For the above stated reasons, I believe the decision of the board of review should be affirmed. I would deny accused’s petition for grant of review.